Citation Nr: 1213431	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-18 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1969 to August 1970.  He was awarded a Purple Heart and a Combat Infantry Badge (CIB), among other awards and decorations.  This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Board remanded the claim in May 2010 and in May 2011.  


FINDINGS OF FACT

1.  The Veteran was advised that entitlement to service connection for the claimed disorder could not be established without additional evidence, but he failed, without good cause, to report for VA examination scheduled in May 2011. 

2.  The weight of the evidence of record establishes that the Veteran's current bilateral hearing loss disability is not attributable to his military service, to any incident therein, to include exposure to hazardous noise, or to his service-connected tinnitus.


CONCLUSION OF LAW

The criteria for establishing service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.655 (2011); Kyhn v. Shinseki, 24 Vet. App. 228 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for hearing loss.  Before addressing the claim on the merits, the Board will address the actions taken by VA to meet its duties to notify and assist the Veteran.


VA's Duties to the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the outcome of the claim is governed by 38 C.F.R. § 3.655(a), which directs the actions VA must take when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for the examination.  

That regulation directs that, when entitlement to a benefit cannot be established without a current VA examination or reexamination, and a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In such an instance, the regulation requires that the claim for service connection be considered based on the evidence of record, if the available record does not establish entitlement to the benefit.  38 C.F.R. § 3.655(a), (b).  The actions taken in this case under 38 C.F.R. § 3.655 with respect to the claim for service connection are mandatory, if the evidence already of record does not establish entitlement.  Khyn v. Shinseki, 23 Vet. App. 228 (2011).  

The Board has considered whether the Veteran was properly notified of the evidence he might provide to substantiate his claims, prior to his failure to appear for examination.  The Board has considered whether he was notified that entitlement could not be established or confirmed without a current VA examination, and whether he was notified of the examinations and the requirement to report.  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, the Veteran was notified generally of the evidence required to substantiate a claim for service connection in May 2007.  The notice included information about assignment of effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  In June 2010, the Veteran was notified that further development of the claim was being conducted, and that he would be scheduled for examination.  This letter informed him that, if he was unable to report for the scheduled examination, he could reschedule it.  The letter also advised him that if he failed to report for examination without good cause, his claim would be evaluated on the record, and could be denied.  

In May 2011, the Board again remanded the claim, and, in May 2011, the Veteran was again notified that further development of the claim was being conducted, and that he would be scheduled for examination.  This letter informed him that, if he was unable to report for the scheduled examination, he could reschedule it.  The letter also advised him that if he failed to report for examination without good cause, his claim would be evaluated on the record, and could be denied.  The letter was sent to the Veteran's address of record, and there is no evidence it was returned.  The Board finds that the Veteran was provided notice of the scheduled examination and of the provisions of 38 C.F.R. § 3.655.  

A report of contact states that a VA employee spoke to the Veteran on the telephone four days prior to the scheduled May 2011 appointment.  While the Veteran's representative states in a December 2011 informal hearing presentation that the telephone number noted in the report of contact no longer works, there is no evidence that the Veteran's telephone was no operable in May 2011.  However, the report of contact is strong evidence that the number was in fact operational at that time.  There is no reason to doubt that the information contained in the report of contact is incorrect.  In this case, the Board finds that notice to the Veteran about the examination is adequate, regardless of the telephone contact.  A letter went to the Veteran's address of record and was not returned.  There is no evidence that the Veteran attempted to contact VA about the VA examination or reschedule it.  

There is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption to attach).  This presumption of regularity in the administrative process may be rebutted by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310 (1999).  The argument of the Veteran's representative does not rebut the presumption of regularity which attaches to the mailing of the letter.  Specifically, the mailing of the notice of examination, and the proper delivery of the notice once mailed, fall under the presumption of regularity for business documents.  The letter to the Veteran constitutes adequate notice of the examination.  Therefore, the Board will adjudicate this claim based on the evidence of record, as required under 38 C.F.R. § 3.655(b).  

With regard to VA's duty to assist the Veteran in obtaining pertinent records, the Veteran's service treatment records have been obtained.  Likewise, VA records are associated with the claims files.  Furthermore, all records identified by the Veteran as relevant to his appeal have been obtained.  Under the circumstances, VA's duties to notify and assist the Veteran have been satisfied.  No further notice or assistance to the Veteran is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Appellate review may proceed.  

Service Connection

Service connection may be granted for a disability due to a disease or injury which was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Additionally, disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.   38 C.F.R. § 3.310.   In addition, secondary service connection may also be established by any increase in severity (i.e., aggravation) of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be awarded for a "chronic" condition when a disease defined by statute or regulation as a chronic disease manifests itself and is identified as such in service (or within the presumption period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition).  Hearing loss, if due to damage to the nervous system, is defined as a chronic disability which may be presumed service-connected if appearing within one year after service.  

In order for a claim to be granted, there must be competent evidence of current disability (established by medical diagnosis); of incurrence or aggravation of a disease or injury in service (established by lay or medical evidence); and of a nexus between the in-service injury or disease and the current disability (established by medical evidence).  See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b)  (West 2002). 


A Veteran is competent to testify as to a condition within his knowledge and personal observation.   See Barr v. Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) (Veteran competent to describe dry, itchy, scaling skin); but see Layno v. Brown, 6 Vet. App. 465 (1994) (lay testimony that Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (competent testimony "can be rejected only if found to be mistaken or otherwise deemed not credible").  

Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In each case, the Board must determine whether the claimed disorder is the type of injury or disease for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record, including evidence such as any in-service record documenting the injury or disease.

Facts and analysis

The Veteran's service treatment records do not establish that he was treated for hearing loss or a hearing loss disability during service.   A separation examination conducted in March 1970 reflects that all of the Veteran's hearing thresholds, for tested frequencies from 250 Hertz (Hz) to 4000 Hz, were below 15 decibels.  The service treatment records establish that the Veteran did not meet the criteria for having a hearing loss disability, as defined for purposes of VA regulations, at the time of service discharge.  Furthermore, the Veteran has not submitted any record which discloses that hearing loss disability was present within one year following service separation.  

The Veteran contends that he was exposed to hazardous noise in service including combat related noise exposure.  The Board finds that his report of in-service noise exposure are entirely credible and consistent with his combat experience under the provisions of 38 U.S.C.A. § 1154(b).   However, at issue in this case is whether this in-service noise exposure resulted in a chronic hearing loss disability.  

The Veteran sought service connection for tinnitus and hearing loss disability in 2007, 37 years after his 1970 service separation.  The records do not disclose that the Veteran reported symptoms of or a history of bilateral hearing loss to any provider prior to the 2007 claim.  This evidence is unfavorable to the Veteran's claim.  

During the pendency of the claim, the Veteran obtained hearing aids.  This evidence establishes that the Veteran has a current hearing loss disability for VA purposes, but is not probative to link that hearing loss to his service.  

The available competent medical evidence contains medical opinions that the Veteran's hearing acuity recovered from the effects of exposure to hazardous noise prior to his service discharge.  On VA examination conducted in July 2007, the VA examiner discussed the Veteran's hearing thresholds in service, his current hearing loss disability, and his exposure to noise in service.  The examiner concluded that it was less than likely that the Veteran's current hearing loss disability was due to noise exposure in service.  The examiner explained that the Veteran's hearing thresholds at the time of service separation were normal, showing that the Veteran's hearing had recovered from noise exposure incurred in service.

The Veteran underwent additional VA examination in March 2008 and August 2010.  The opinions proffered in 2008 and 2010 are consistent with the July 2007 opinion concluding that the Veteran's current hearing loss disability was not related to noise exposure in service.  The examiner who conducted the 2010 examination noted she had previously conducted the 2007 examination, and the report reflects that the Veteran was advised of this fact.

The Board Remanded the claim in May 2011, and VA examination was scheduled for late May 2011.  The claims file establishes that the Veteran has not indicated why he failed to report for the scheduled VA audiology examination in May 2011, and establishes that the Veteran has not made any written request to reschedule that examination.  The Veteran failed to report, without good cause, for VA examination scheduled in May 2011 following the Board's Remand earlier that month.  Therefore, under 38 C.F.R. § 3.655(a), his claim for service connection for bilateral hearing loss disability must be reviewed on the evidence of record.  

The available medical evidence does not establish a connection between service and the Veteran's active military service.  The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

The favorable evidence of a link between in-service noise exposure and current hearing loss disability consists solely of the Veteran's current assertions.  In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing), has presented no probative clinical evidence of a nexus between either his current bilateral hearing loss disability and his military service to include his in-service combat related noise exposure.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his bilateral hearing loss disability and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2011) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a bilateral hearing loss disability continually since service.  However, the first postservice evidence of complaint of, or treatment for, a bilateral hearing loss disability is dated in 2007.  This was more than 37 years after the Veteran left service.

While the Veteran is competent to report hearing loss over the years since service, the Board notes that a hearing loss disability was not reported at the time of his service discharge.  The Board finds that his current statements regarding a continuity of a bilateral hearing loss disability since service are not credible.  The lack of complaints or diagnosis of hearing loss disability at service separation followed by decades without complaints of hearing loss contradict any current assertion that his current bilateral hearing loss disability was initially manifested during service and has continued since that service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places little probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service. 

Therefore, while there is some favorable evidence, primarily the Veteran's lay statements regarding continuity, the Board has placed greater probative weight on the various VA examination reports, rendered by medical providers as opposed to a layperson, that do not establish an etiological link between current hearing loss disability and active military service.  The medical opinions outweigh the Veteran's lay contention that he noted a decrease in hearing acuity following exposure to hazardous noise and that such decrease remained chronic and continuous following his service discharge.  In the absence of additional evidence from the examination for which the Veteran failed to report, the probative value of the Veteran's report that he had hearing loss at the end of his service and chronically thereafter is less than the probative value of the medical opinions that the effects of noise exposure on his ability to hearing had ended before his service discharge.  

The Board also noted that the Veteran has established service connection for tinnitus related to his in-service noise exposure. Accordingly, the Board has considered whether service connection on a secondary basis is warranted.  However, there is nothing in the evidence to suggest that the Veteran developed his current hearing loss disability as a result of tinnitus.  Likewise, there is nothing in the record to suggest that the Veteran's tinnitus aggravates his hearing loss disability.  Accordingly, service connection for hearing loss disability as secondary to tinnitus is not warranted.  

As the evidence of record does not establish entitlement to service connection for a current hearing loss disability, in the absence of VA examination, and where the Veteran did not report for his scheduled VA examination, the claim for service connection must be denied.  Khyn v. Shinseki, 23 Vet. App. 228 (2010). 
 
(CONTINUED ON NEXT PAGE)

ORDER

The appeal for service connection for bilateral hearing loss disability is denied.


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


